Banke, Judge.
The appellants appeal a final judgment entered against them following a non-jury trial. However, the findings of fact and conclusions of law required by Code Ann. § 81A-152 (a) (Ga. L. 1969, pp. 645,646; 1970, pp. 170,171) were neither made nor waived. “This requires that the case be remanded with direction that the trial judge vacate the judgment and prepare, or cause to be prepared, appropriate findings of fact and conclusions of law, and enter a new judgment thereon, after which the losing party shall be free to enter a new appeal. [Cits.]” Medical Personnel Pool v. Middlebrooks, 133 Ga. App. 148, 149 (210 SE2d 372) (1974).

Judgment vacated with direction.


McMurray, P. J., and Smith, J., concur.